Opinion issued August 28, 2018




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00016-CR
                           ———————————
                   SHAWN BULENT BUTLER, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                           Harris County, Texas
                       Trial Court Case No. 1479420


                         MEMORANDUM OPINION

      Appellant, Shaun Bulent Butler, pleaded guilty to aggravated robbery with a

deadly weapon with an agreement from the State to cap punishment at 30 years’

imprisonment. In accordance with the terms of this plea bargain agreement with the
State, the trial court sentenced appellant to 15 years’ imprisonment. Appellant filed

a notice of appeal. We dismiss the appeal for want of jurisdiction.

      In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. See TEX. R. APP. P. 25.2(a)(2). An agreement placing a cap on

punishment is a plea bargain for purposes of Texas Rule of Appellate Procedure

25.2(a)(2). See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006);

Shankle v. State, 119 S.W.3d 808, 813 (Tex. Crim. App. 2003); Wilson v. State, 264
S.W.3d 104, 108 (Tex. App.—Houston [1st Dist.] 2007, no pet.); Waters v. State,

124 S.W.3d 825, 826–27 (Tex. App.—Houston [14th Dist.] 2003, pet. ref’d).

Because the record shows that appellant agreed to the State’s recommendation of a

cap of 30 years on sentencing, this is a plea bargain case under Rule 25.2(a)(2) and

appellant has no right to appeal. See TEX. R. APP. P. 25.2(a)(2)

      An appeal must be dismissed if a certification showing that the defendant has

the right of appeal has not been made part of the record. See TEX. R. APP. P. 25.2(d).

The trial court’s certification is included in the record on appeal and states that

appellant waived the right of appeal. The record contains plea papers signed by

appellant showing that he agreed to waive his right to appeal in exchange for the

plea agreement capping his sentence at 30 years’ imprisonment. The record thus




                                            2
supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex.

Crim. App. 2005).

      Because appellant has no right of appeal, we must dismiss this appeal. See

Chavez, 183 S.W.3d at 680 (“A court of appeals, while having jurisdiction to

ascertain whether an appellant who plea-bargained is permitted to appeal by Rule

25.2(a)(2), must dismiss a prohibited appeal without further action, regardless of the

basis for the appeal.”).

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f). We dismiss all pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Keyes, Bland, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3